MEMORANDUM***
Paramjit Kaur, a native and citizen of India, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) summarily affirming an Immigration Judge’s (“IJ”) denial of her application for asylum and withholding of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review for substantial evidence, Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.2000), and we deny the petition.
Substantial evidence supports the IJ’s decision. Kaur’s testimony was vague and conflicted with the documentation presented to the court. See Pal v. INS, 204 F.3d 935, 938 (9th Cir.2000); Chebchoub v. INS, 257 F.3d 1038, 1042-43 (9th Cir.2001) (explaining that finding of even one dis*508erepaney is sufficient to support an adverse credibility finding as long as it goes to the “heart” of the asylum claim).
Because Kaur did not testify credibly on matters significant and relevant to his asylum claim, she was properly found ineligible for asylum. See Lata, 204 F.3d at 1245; Mejia-Paiz v. INS, 111 F.3d 720, 723 (9th Cir.1997). It follows that she faded to establish eligibility for withholding of deportation. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.